DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 16/520,809 (“’809 Reissue Application” or “instant application”), having a filing date of 24 July 2019.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 9,948,439 (“’439 Patent”) titled “METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING COMMON CHANNEL INFORMATION IN WIRELESS COMMUNICATION SYSTEM”, which issued on 17 April 2018 with claims 1-12 (“issued claims”).  The application resulting in the ‘439 Patent was filed on 24 October 2013 and assigned U.S. patent application number 14/062,231 (“’231 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘439 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘439 Patent claims priority to Korean patent publications KR-10-2012-0118182 and KR-10-2012-0125012, filed 24 October and 6 November 2012, respectively.

As a reissue application, the instant application is entitled to the priority date of the ’439 Patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of at least 24 October 2013, the filing date of the ‘439 Patent, and possibly as early as 24 October 2012, the filing date of the earlier of the Korean patent publications.  If necessary, priority can be perfected through the filing of a certified translation of the Korean patent publications.  Priority will be determined on a claim-by-claim basis, as necessary.

Because the effective filing date of the instant application is presumed to be not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01.IV.

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

V. Applicant’s Response
Applicant’s response (“Response”), filed 18 February 2021, includes Remarks and amendments to the specification and claims.  Claims 13, 17, 19, 21, 25, and 27 were amended.
Claims 1-28 remain pending in the application.

VI. Response to Arguments
Applicants’ response included a number of arguments.  They are addressed in turn below.

Specification
In view of the amendment to the specification, the pending objection is withdrawn.

Recapture
Applicants argue that the pending claim rejections under 35 U.S.C. § 251 as an impermissible recapture of surrendered subject matter should be withdrawn, because new claims 13-28 are directed to overlooked aspects of the original application, and so these claims are not subject to recapture.


Specifically, Applicants argue that original claim 1 is directed only to synchronization channel transmission, while new independent claims 13 is directed to both synchronization and broadcast channel transmission.
However, the Office notes that issued claim 2 (as well as 5, 8, and 11), dependent upon their respective independent claims, all additionally incorporate the broadcast channel.  Therefore, issued claims 2, 5, 8, and 11 are directed to the transmission/receipt of synchronization and broadcast channels, just as are new independent claims 13, 17, 21, and 25.
Claims drawn to overlooked aspects cannot simply be of a different scope as the issued claims, but must be directed to a separate invention or separate species or embodiment that was not covered by a claim during original prosecution.
The rejections under 35 U.S.C. § 251 as impermissible recapture of surrendered subject matter are maintained.

Written Description
Applicants argue that there is sufficient written description support for the claimed “identifying a plurality of beams to be used for transmission.”  Specifically, 
The Office respectfully disagrees.

In view of the cited portions of the drawings and specification, Applicants equate the disclosed ‘check[ing] the number of beams’ with the claimed ‘identifying a plurality of beams’.  However, the basis for the written description rejection is the lack of disclosure as to how the plurality of beams are identified (i.e., how the number of beams is determined).  The most analogous disclosure is the step S701 of drawing Figure 7, but that only discloses the step itself (“Check Number of Beams to be Used”), but fails to disclose how that step is carried out.
Since the disclosed algorithm or steps/procedure taken to perform the claimed function of ‘identifying a plurality of beams to be used for transmission’ is not described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, the relevant claims lack written description support.


The Office respectfully disagrees.

The cited passages from the specification disclose that “The UE receives the [Primary Synchronization Signal] in step 203, and acquires the subframe time of the eNB based on the PSS.  The UE receives the [Secondary Synchronization Signal] in step 204, and acquires the accurate frame timing and cell ID of the eNB based on the SSS…”  As above, however, the basis for the written description rejection is the lack of disclosure as to how the frame timing/time synchronization is acquired.  The cited portions of the specification fail to disclose this information.

Applicants argue that there is sufficient written description support for the claimed “generation and decoding of a beam-specific code that is a synchronization channel-specific code determined differently depending on the beam” and “identification of a subframe carrying the first synchronization signal based on the beam-specific code.”  Specifically, they cite col. 7, lines 33-46 of the specification as providing support.


The cited passages from the specification disclose that “The [Primary Synchronization Signal] is transmitted as [Synchronization Channel]-specific code, i.e. the code determined differently depending on the beam…if the UE receives PSS and SSS codes of the SCH determined based on the received beam, it is possible to determine the subframe carrying the current SCH in the radio frame regardless of the location of the UE within the cell.”  As above, however, the basis for the written description rejection is the lack of disclosure as to how the beam-specific code is generated/decoded, and how the subframe carrying the first synchronization signal is identified.  The cited portions of the specification fail to disclose this information.

The Office notes that, as set forth in MPEP § 2161.01, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  In other words, the algorithm or steps/procedure 
The instant claim limitations are computer-implemented, and are defined in terms of a function to be performed.  However, the disclosure fails to provide the algorithm/steps/procedure for performing the functions, and thus the claims lack sufficient written description support.

Applicants also argue that there is sufficient written description support for the claimed “each block among the set of blocks is numbered.”  Specifically, they cite col. 7, lines 16-24 of the specification as providing support.
In view of Applicants’ arguments and amendment to the claims, the Office finds this argument persuasive.  The rejections of claims 14, 18, 22, and 26 under 35 U.S.C. § 112(a) as lacking written description support is withdrawn.

Indefiniteness
Applicants argue that in light of the amendments to new independent clams 13, 17, 21, and 25, the claimed ‘block’ does not render the claims indefinite.

In view of Applicants’ amendment and arguments, the pending rejections under 35 U.S.C. § 112(b) as indefinite are withdrawn.  Instead, in light of the amended claim language, the Office will interpret the claimed ‘block’ as analogous to one sub-frame, and the claimed ‘set of blocks’ as analogous to 5 sub-frames of 10 sub-frames within one frame, as illustrated herein:

    PNG
    media_image1.png
    238
    773
    media_image1.png
    Greyscale


35 U.S.C. § 251
In view of the discussion above with respect to claim rejections under 35 U.S.C. §112(a), the Office finds Applicants’ arguments with respect to rejections under 35 

Double Patenting
Double Patenting rejections are maintained.

Rejections under 35 U.S.C. § 103
Applicants argue that the prior art of record fails to disclose of suggest the features of (1) a plurality of SS/PBCH blocks can be transmitted within a half-frame, and (2) SS/PBCH block transmission is performed through one of a set of blocks for beam sweeping.  
The Office finds these arguments persuasive.  The pending rejections under 35 U.S.C. § 103 are withdrawn.

VII. Recapture under 35 U.S.C. § 251
In In re Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Step 1
With respect to step 1 (see MPEP § 1412.02.I.A), Applicants seek to broaden the reissue claims by at least deleting/omitting the following limitations which are present in issued independent claim 10 of the ‘439 Patent:
receive common channel information transmitted through a beam by a base station
the common channel information is included in a certain subframe in a frame
the common channel information comprises a synchronization channel including a first synchronization signal and a second synchronization signal
the first synchronization signal includes a beam-specific code
the beam specific code is a synchronization channel-specific code determined differently depending on the beam
identify the subframe carrying the first synchronization signal based on the beam-specific code
acquire frame timing based on a result of the identification of the subframe
receive a signal transmitted by the base station based on the frame timing
the common channel information is transmitted through each of a plurality of beams
the common channel information transmitted through each of the plurality of beams is included in different subframes in a frame
the common channel information is information to be commonly applied to terminals which belong to a cell of the base station.

Analogous limitations present in issued independent claims 1, 4, and 7 have also been deleted/omitted from the respective broadened reissue claims.

Step 2
With respect to step 2 (see MPEP § 1412.02.I.B), there were several instances where Applicants surrendered subject matter during prosecution of the original application (which became the patent to be reissued).

During prosecution of the ‘231 application, Applicants filed a response to a non-final rejection (“Response”) on 20 November 2015.  Therein, independent claims 1, 6, 11, and 16 were amended to incorporate the feature that the common channel information transmitted through each of the plurality of beams is included in different subframes in a frame.
The courts have found that amending claims in order to gain allowance of the claims, even in the absence of supporting argument, constitutes a surrender of subject matter.  The above-cited amendment was made in order to gain allowance of the claims, and therefore constitutes surrendered subject matter.

In the accompanying remarks, Applicants argued that the prior art of record failed to disclose the features of “the common channel information is transmitted through each of the plurality of beams”, and “the common channel information is included in different subframes in a frame.”  See Response, page 8, fifth paragraph.

The courts have found that with respect to whether applicant surrendered subject matter, a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261,1271, 103 Id.

In a response to a second rejection (“Response to Second Rejection”) filed 18 April 2016, Applicants amended independent claims 1, 6, 11, and 16 to incorporate the feature that the common channel information is information to be commonly applied to terminals which belong to a cell of the base station.
In the accompanying remarks, Applicants argued that the prior art of record failed to disclose the features of “identifying a plurality of beams to be used for transmission”, and “the common channel information is information to be commonly applied to terminals which belong to a cell of the base station.”  See Response to Second Rejection, page 8, fourth and fifth paragraphs, and page 9, first full paragraph.

In a response to a third rejection (“Response to Third Rejection”) filed 21 September 2016, Applicants amended independent claims 1, 6, 11, and 16 to incorporate the feature that the common channel information comprises a first synchronization signal and a second synchronization signal, the first synchronization signal comprising a beam-specific code.
In the accompanying remarks, Applicants argued that the prior art of record failed to disclose the features of “transmitting common channel information through each of the plurality of the beams to at least one terminal in a cell of the base station”, and “the common channel information comprises a first synchronization signal and a second synchronization signal, the first synchronization signal comprising a beam-specific code.”  See Response to Third Rejection, page 7.

In a first response to a fourth rejection (“First Response to Fourth Rejection”) filed 23 January 2017 (but not entered by the examiner), Applicants proposed amending independent claims 1, 6, 11, and 16 to incorporate the feature that a subframe including the common channel information is identified by a terminal based on the beam-specific code.
In the accompanying remarks, Applicants argued that the prior art of record failed to disclose the features of “the first synchronization signal comprises a beam-specific code”, and “a subframe of the common channel information is identified by a First Response to Fourth Rejection, page 8, second full paragraph.

In a second response to a fourth rejection (“Second Response to Fourth Rejection”) filed 30 March 2017, Applicants amended independent claims 1, 6, 11, and 16 to incorporate the feature that a subframe including the common channel information among the subframes is identified by a terminal for acquiring frame timing based on the beam-specific code.
In the accompanying remarks, Applicants reiterated numerous previously presented arguments, as well as arguing that the prior art of record failed to disclose the features of “a subframe including the common channel information among the subframes is identified by a terminal for acquiring frame timing based on the beam-specific code.”  See Second Response to Fourth Rejection, page 8, middle paragraph.

In a response to a fifth rejection (“Response to Fifth Rejection”) filed 14 September 2017, Applicants reiterated numerous previously presented arguments, as well as arguing that the prior art of record failed to disclose the features of “a subframe Response to Fifth Rejection, page 9, first paragraph.

In a response to a sixth rejection (“Response to Sixth Rejection”) filed 16 January 2018, Applicants amended independent claims 1, 6, 11, and 16 to incorporate the feature that the common channel information transmitted through each of the plurality of beams to each terminal is included in different subframes in a frame, and that each terminal identifies a subframe carrying the first synchronization signal based on the beam-specific code for acquiring frame timing.
In the accompanying remarks, Applicants reiterated numerous previously presented arguments, as well as arguing that the prior art of record failed to disclose the features of “the common channel information transmitted through each of the plurality of beams to each terminal is included in different subframes in a frame”, that “the first synchronization signal includes a beam-specific code”, and that “each terminal identifies a subframe carrying the first synchronization signal based on the beam-specific code for acquiring frame timing.”  See Response to Sixth Rejection, page 8, second and third full paragraphs, and page 9, first paragraph.

Finally, the Notice of Allowance was mailed 5 February 2018, including an Examiner’s Amendment.  The Examiner’s Amendment incorporated the following features into independent claims 1, 6, 11, and 16:
(1) the common channel information comprises a synchronization channel including a first synchronization channel and a second synchronization channel; and
(2) the beam-specific code is a synchronization channel-specific code determined differently depending on the beam.

Accordingly, the surrendered subject matter in this case includes any claim drawn to a terminal/base station/method that fails to include:
(1) identifying a plurality of beams to be used for transmission;
(2) the common channel information is transmitted to each terminal through each of the plurality of beams;
(3) the common channel information is information to be commonly applied to terminals which belong to a cell of the base station;
(4) the common channel information comprises a synchronization channel including a first synchronization signal and a second synchronization signal;
(5) the common channel information transmitted through each of the plurality of beams to each terminal is included in different subframes in a frame;
(6) the first synchronization signal includes a beam-specific code;
(7) the beam-specific code is a synchronization channel-specific code determined differently depending on the beam; and
(8) each terminal identifies a subframe carrying the first synchronization signal based on the beam-specific code for acquiring frame timing.

Given the above-cited surrendered subject matter, and in consideration of the subject matter omitted from new independent claims 13, 17, 21, and 24 (cited above in step 1 of the analysis), the Office concludes that the following broader aspects of reissue claims 13, 17, 21, and 24 are related to the subject matter surrendered during original prosecution of the ‘231 Application:
the common channel information is transmitted through each of a plurality of beams
the common channel information is included in a certain subframe in a frame
the common channel information transmitted through each of the plurality of beams is included in different subframes in a frame
the common channel information comprises a synchronization channel including a first synchronization signal and a second synchronization signal
the first synchronization signal includes a beam-specific code
the beam specific code is a synchronization channel-specific code determined differently depending on the beam
identify the subframe carrying the first synchronization signal based on the beam-specific code
acquire frame timing based on a result of the identification of the subframe
receive a signal transmitted by the base station based on the frame timing
the common channel information is information to be commonly applied to terminals which belong to a cell of the base station.


Step 3
With respect to step 3 (see MPEP § 1412.02.I.C), the Office has reviewed and analyzed new independent claims 13, 17, 21, and 24, and concluded that there has been no material narrowing of the new reissue claims in such a way that recapture has been avoided.  Therefore, in view of the surrendered subject matter that has been entirely eliminated from the reissue claims, these claims are subject to rejection under 35 U.S.C. § 251.

Claims 13-28 are therefore rejected under 35 U.S.C. § 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. § 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

VIII. Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  See MPEP §§ 2161.01, 2163.02 and 2181, subsection IV.



IX. Rejections under 35 U.S.C. § 251
Claims 1-12, 15, 19, 23, and 27 are rejected under 35 U.S.C. § 251 as failing the “original patent” requirement for reissue applications, since Applicants’ disclosure fails to provide written description support for all of the claimed limitations and features.
See Section VIII above and MPEP § 1412.01.

X. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 13-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-32 of copending Application No. 16/521,250 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims under examination are obvious over the reference claims.
The only limitation present in the instant claims that does not appear in the reference claims is that the block in the set of blocks is associated with a beam or a coverage area.  Given the fact that a given block would have to be transmitted/received via a specific beam/coverage area, and the fact that there is no specific criteria cited or .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 13-15, 17-19, 21-23, and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-32 of copending Application No. 16/521,262 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims under examination are obvious over the reference claims.
The only limitation present in the instant claims that does not appear in the reference claims is that the block in the set of blocks is associated with a beam or a coverage area.  Given the fact that a given block would have to be transmitted/received via a specific beam/coverage area, and the fact that there is no specific criteria cited or disclosed that explicitly defines what constitutes the claimed ‘association’, it would have been obvious that the claimed block is ‘associated’ with a beam or coverage area.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

XI. Allowable Subject Matter
Claims 1-28 would be allowable over the prior art of record, subject to resolution of the pending rejections under 35 U.S.C. §§ 112 and 251, as well as double patenting.

The following is a statement of reasons for the indication of allowable subject matter:
With respect to independent claims 1, 4, 7, and 10, the prior art does not teach or fairly suggest a base station and terminal in a mobile communication system using multi-antenna-based beamforming, or method for using the same, wherein the common channel information transmitted through each of the plurality of beams to each terminal is included in different subframes in a frame and the first synchronization signal includes a beam-specific code, which is a synchronization channel-specific code determined differently depending on the beam, such that each terminal identifies a subframe carrying the first synchronization signal based on the beam-specific code for acquiring frame timing.
Dependent claims 2, 3, 5, 6, 8, 9, 11, and 12, fully incorporating the allowable subject matter of their respective independent claims, would likewise be allowable.

a block, including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a broadcast channel (BCH) is one among a set of blocks and each block in the set of blocks is a candidate for receiving/transmitting the PSS, SSS, and BCH, and wherein the set of blocks are defined based on a time duration corresponding to 5 sub-frames of 10 sub-frames within one frame.
Dependent claims 14-16, 18-20, 22-24, and 26-28, fully incorporating the allowable subject matter of their respective independent claims, would likewise be allowable.

XII. Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '439 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '439 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.


Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          


Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
1 April 2021